Citation Nr: 0024258	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-17 427	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1975 to May 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 31, 1992, rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
request for a rating higher than 40 percent for his service-
connected disability and denied his application for a total 
disability rating based on individual unemployability (TRIU).  
In March 1994, the RO reduced the rating for the back 
disability to 20 percent from June 1, 1994, but in December 
1999 the RO reinstated the 40 percent as of the date of the 
reduction.  The veteran testified at a hearing at the Board 
in Washington, D.C., on May 10, 2000, in connection with his 
appeal.  

The testimony at the May 2000 hearing included the allegation 
that the veteran now has a disability of the left leg that 
has developed as the result of the service-connected low back 
disorder.  The record includes medical evidence suggesting 
that the veteran currently has manifestations of 
radiculopathy into the left lower extremity which have been 
conceded to be part of the service-connected low back 
disability and have been considered in the assignment of a 
rating for that disability.  However, to the extent that the 
veteran is also alleging the existence of a separate 
disability of the left leg other than radiculopathy 
associated with the back disability, that issue has not yet 
been adjudicated.  Accordingly, the issue of entitlement to 
service connection for a disability of the left leg other 
than radiculopathy associated with the low back disability is 
referred to the RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Increased rating -- back disability  

According to the record, the veteran experienced the 
inception of low back pain during service which was 
documented on various occasions and diagnosed as lumbosacral 
strain.  In 1979, he was hospitalized for low back pain and 
was found on myelogram to have a herniated nucleus pulposus 
at L4-L5 on the right for which a laminectomy was performed.  
Two subsequent laminectomies were performed, one in 1982 and 
one in 1992.  

Service connection for a low back disability classified as 
postoperative residuals of disc disease of the lumbosacral 
spine was granted by a decision of the Board dated June 3, 
1992, and the RO subsequently assigned a 40 percent rating 
under Diagnostic Code 5292 of the VA rating schedule based on 
limitation of lumbar spine motion.  See 38 C.F.R. § 4.71a, 
Code 5292 (1999).  When the 40 percent rating was restored in 
December 1993, the disability was recharacterized as lumbar 
disc disease and the 40 percent rating was assigned under a 
different code, Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Code 
5293 (1999).  

The veteran is potentially entitled to receive a 60 percent 
under Code 5293 for intervertebral disc syndrome if 
pronounced disability is shown, "with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a (1999).  
Alternatively, the veteran could establish entitlement to an 
increase through a combination of separate ratings for 
limitation of motion and impairment of peripheral nerve 
function to the extent that the medical evidence warrants 
such ratings.  The United States Court of Veterans Appeals 
(Court) (now the United States Court of Appeals for Veterans 
Claims) has approved of the assignment of multiple separate 
ratings for the same service-connected disability when the 
ratings are not "duplicative of or overlapping with" the 
symptomatology of other conditions.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  If duplication and overlapping are 
avoided, separate ratings do not contravene the VA regulation 
prohibiting the pyramiding of ratings for service-connected 
disabilities.  See 38 C.F.R. § 4.14 (1999).  

The RO has been persistent in attempting to document the 
nature and extent of ortho and neurological deficit 
associated with the low back disability, but the findings 
reported on successive examination reports have been 
inconsistent.  In September 1998, a VA neurologist found that 
there was no neurological disability whereas the orthopedic 
examiner reported sensory deficits and expressed the belief 
that the veteran's condition was slowly deteriorating.  The 
RO requested reexaminations, which were performed in June 
1999.  On that occasion, the orthopedic examiner noted 
sensory deficits as well as weakness of the left hallucis 
longus.  A neurological examiner noted weakness of the 
extensor hallucis longus bilaterally.  Noting that pain and 
poor effort had "contaminated" some of the examination 
findings, the RO referred the case back to the examiners with 
the request that the veteran be examined jointly by both 
physicians.  On reexamination in September 1999, the 
neurologist found that the diverse findings were not 
inconsistent given that symptoms may not be the same at every 
moment.  The orthopedic examiner found that the extensor 
hallucis longus muscles were good bilaterally but proceeded 
to report the other findings in a manner that suggested some 
skepticism on his part at to their reliability.  The wording 
of the report suggests the possibility that a functional 
component to the symptoms may have been suspected.  Such a 
conclusion, if articulated, could be relevant to the claim 
and could be a factor tending to reconcile the disparate 
information reported at earlier examinations.  

In any case, further attempts to reconcile the data are 
warranted.  The VA examinations to date have been conducted 
at the VA medical facility in Wilkes-Barre, Pennsylvania, and 
have been performed by what appears to be a relatively 
limited pool of examiners.  If acceptable to the veteran and 
feasible for the RO, the alternative of scheduling a 
reexamination at another VA facility suggests itself as an 
option.  The possibility of doing so is a matter to be 
resolved by the RO and the veteran.  On reexamination, the 
important consideration should be that the examiners agree 
with one another and obtain consistent findings, not that 
they perform the examination simultaneously.  

In addition, since the veteran's disability is manifested in 
large part by complaints of pain, the appeal must be reviewed 
in light of the holding of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) wherein it was held that, when a veteran alleges 
functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  "Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  The successive 
examination reports described above do contain many of the 
findings required for a DeLuca analysis, but the information 
regarding the extent of impairment during flareups of 
symptomatology requires supplementation.  The Court has 
stated that when the veteran claims functional loss due to 
pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flareups or when the [joint] is used 
repeatedly over a period of time."  DeLuca at 206.

TRIU

In order to establish entitlement to a TRIU due to service- 
connected disabilities, there must be impairment of such 
degree that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  A determination is 
required as to "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to impairment caused by nonservice-
connected disabilities.  See §§ 3.341, 4.16, 4.19 (1999).  

The RO has denied the claim on the basis that the veteran 
does not meet the schedular criteria for a TRIU found in 
38 C.F.R. § 4.16(a) and that referral of the claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) was not 
warranted.  The Court has held that the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996), and that it must address the 
question of referral under § 3.321(b)(1) only where there are 
circumstances presented which might be considered exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

However, before it can be determined on appeal whether the 
veteran meets the schedular requirements for a TRIU, the 
question of whether the veteran is entitled to a higher 
schedular rating for his service-connected back disability 
must be resolved.  If a rating of 60 percent or higher is 
assigned, it will be necessary to determine whether the 
record reflects some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  

The Court has also held that the Board (hence, the RO) must 
make its findings as to TRIU entitlement based on the 
evidence of record and not supply missing facts.  A claim for 
TRIU may not be rejected without the production of evidence, 
as distinguished from mere conjecture, that the veteran 
cannot perform more than marginal employment.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  In Friscia, the Court held specifically 
that where the VA has merely offered its own opinion 
regarding whether a veteran is unemployable as a result of a 
service-connected disability, there is a duty to supplement 
the record by obtaining an examination which includes an 
opinion as to the effect of the service-connected 
disabilities on the veteran's ability to work.  See also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The most recent 
VA examination, performed in October 1995, is inadequate for 
use in adjudicating the TRIU claim.  The descriptions of the 
current status of the veteran's back is not the equivalent of 
an opinion as to the extent to which such disability affects 
his ability to work.  The Court has held that such an opinion 
is required.  Friscia, Id; Gary v. Brown, 7 Vet. App. 229 
(1994).  

In addition, the evidentiary record regarding possible TRIU 
entitlement is not complete.  The record shows that the 
veteran is currently receiving occupational training as part 
of a VA vocational rehabilitation program leading to possible 
future employment in the area of computers or business 
administration.  Some documents associated with vocational 
rehabilitation were placed in the record in late 1997 but the 
veteran has continued in the program since then and no 
further documentation has been received.  The Board would 
point out that regardless of whether a claim is well grounded 
and thus subject to the duty to assist under 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998), the VA is obligated to 
obtain relevant records in the possession of the Federal 
Government.  38 U.S.C.A. § 5106 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159(b) (1999).  See also Counts v. Brown, 
6 Vet. App. 473 (1994).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:


1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since September 
1997, the date of the most recent records 
currently on file.  

3.  The RO should obtain for the claims 
file the veteran's complete vocational 
rehabilitation and education file, 
including the counseling subfolder.  

4.  The RO should take appropriate steps 
to schedule the veteran for special a VA 
orthopedic examination to determine the 
nature and etiology of all current 
manifestations of the service-connected 
low back disability.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  The orthopedic and neurological 
examiners should confer with each other 
and attempt to reconcile their findings 
and arrive at joint conclusions.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

(a)  Does the service-
connected back disability 
result in weakened movement, 
excess fatigability, and 
incoordination, and if so, to 
what extent?

(b)  To what extent does 
examination show the 
following: (1) complaints of 
pain which are visibly 
manifest on movement, (2) the 
presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestation 
that would demonstrate 
functional impairment due to 
pain?  

(c)  What manifestations of 
increased disability or 
functional impairment are 
present during flareups of 
back symptomatology or on 
use?  If possible, any 
increased disability should 
be expressed as degrees of 
limitation of motion.  

(d)  Does examination show 
persistent symptoms 
consistent with sciatic 
neuropathy?  

(e)  Does examination show 
pain and/ or demonstrable 
muscle spasm?  

(f)  Does examination show 
intermittent relief; if so, 
how much?  

(g)  Are the findings 
consistent with pronounced 
disability?  

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
neurological examination to determine the 
nature and etiology of all current 
neurological manifestations of the 
service-connected low back disability.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
neurological and orthopedic examiners 
should confer with each other and attempt 
to reconcile their findings and arrive at 
joint conclusions.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

(a)  Identify and describe 
all motor impairment of the 
sciatic nerve associated with 
the service-connected back 
disability.  

(b)  Identify and describe 
all sensory impairment of the 
sciatic nerve associated with 
the service-connected back 
disability.  

(c)  Is any paralysis of the 
sciatic nerve less than 
complete?  

(d)  If paralysis of the 
sciatic nerve is less than 
complete, is it best 
described as mild, moderate, 
moderately severe or severe?  

6.  After completion of the foregoing, 
the RO should review the examination 
reports received to ensure compliance 
with this remand.  If the requested 
information has not been provided, the 
reports should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
examining physician should be given an 
opportunity to amend the reports without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  

7.  When the record is complete, the RO 
should review the issues on appeal in 
light of the evidence received and the 
discussion above.  If it is found that 
the schedular evaluations for service-
connected disabilities in combination do 
not meet the schedular criteria for a 
TRIU, the RO should again make a 
determination as to whether referral to 
the Under Secretary for Benefits or to 
the Director, Compensation and Pension 
Service, is warranted.  If the 
determination is adverse to the veteran 
as to either the increased rating or TRIU 
issue, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



